Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing objection withdrawn     Knurled surface shown at 216a
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5,        “0-degrees  “   is improper since at 0 degrees no upward slope would be present.   


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray 7811133 in view of Dorsey 4326769, Hsieh 7938680 and Pitschi 6267621.

For claims 1, 5, 6, 11, 15, 17, 20, Gray, figure 3 includes coaxial connector  having a cavity  with female part 9 having first and second ends with second end sloped   upward at 17 end with gap to trap shield 13   see  col 5 lines  40-45 ,   and a through bore for receipt of part 5 at one end and cable 19  at the other end  but lacks snap element in interior cavity. Dorey at 36 and Hsieh at 30 include such element. Obvious to so form Gray first part for better gripping  of an inserted male pin . Claims 2, 3, note cable grip 27 and neck under numeral 15. Claims 4, 8, 9. 10, 13, 14, note slots in 36 and support sleeve 5. Claim 7, obvious top use seal in view of Pitschi at 75.                  Claim 12, produces no states advantage .
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1-20 above, and further in view of Kamei 4854891.
While 27 as shown is readable as cable grip if this not clear, obvious to use wedge with slit in view of Kamei at 7, 40, 4a for better cable grip.
Applicant's arguments filed with the amendment have been fully considered but they are not persuasive.
The argument is not understood.  Applicant on page 3 refer to a “piston-contact element 18” but no such item seen in Grey.  Grey does show a connector including a first port for part 5, a second port for cable 9 and an upwardly sloped portion at 17 to form a gap for trapping a portion of the cable shield, see column 5, lines 40-45.  Hence  meets  claim language    See added  Snyder patent  knurled surface at 50
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/Primary Examiner, Art Unit 2832